DETAILED ACTION
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the previous response, the Applicant amended Claims 1 and 13 and cancelled Claims 2 and 14. In the present response, the Applicant amended Claims 1 and 9 and added new Claims 21-24. Accordingly, Claims 1, 3-13 and 15-24 are currently pending in the application.
Response to Arguments

Applicant’s Arguments/Remarks filled 07/18/2022 with respect to rejection to Claims 1 and 13 under 35 U.S.C. § 102(a)(1) has been fully considered, and are persuasive. Therefore the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below in view of (US 10,285,267) to Harple.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 12-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Harple et al (US 10,285,267). 
Regarding Claim 1, Harple (In Figs 1-3C) discloses an electrical conveyance assembly (100), (Fig 1), comprising: a substrate (110/120/130), (Fig 3A), the substrate (110/120/130) including an electrically insulating material (120, Col 2, II. 42-47); a plurality of electrical conductors (140/150), (Col 2, II. 65-67, Col 3, II. 1-5), printed with the substrate (110/120/130); and an internal lattice structure (300), (Col 4, II. 6-21), (Figs 3B-3C); within the substrate (110/120/130), the internal lattice structure (300) formed via additive manufacturing (Col 10, II. 32-34).
Examiner Note; the term “built” language of Col 2, I. 65 – Col 3, I. 5 is being interpreted as meaning that the conductors is printed therein, since 100 is printed. 
	Regarding Claim 12, Harple disclose the limitation of Claim 1, however Harple (In Figs 1-3C) further discloses wherein the conveyance assembly (100) further including a layer of insulation (120, Col 2, II. 42-47), (Fig 2D) disposed over the substrate (110) such that at least one electrical conductor (140/150) of the plurality of electrical conductors (140/150) is disposed at least partially between a portion of the substrate (110/130) and the layer of insulation (120), (Fig 2D).
Regarding Claim 13, Harple (In Figs 1-3C) discloses a method of forming an electrical conveyance assembly (100), (Fig 1), the method comprising: forming, via additive manufacturing (Col 10, II. 32-34), a substrate (110/120/130), (Fig 3A) of an electrically insulating material (120, Col 2, II. 42-47), wherein forming the substrate (110/120/130) includes forming an internal lattice structure (300), (Col 4, II. 6-21), (Figs 3B-3C); and printing a plurality of electrical conductors (140/150), (Col 2, II. 65-67, Col 3, II. 1-5), with the substrate (110/120/130), wherein the substrate (110/120/130) is formed at least partially around the plurality of electrical conductors (140/150).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Harple in view of Joshi et al (US 2020/0187392).
Regarding Claim 3, Harple discloses the limitations of Claim 1, however Harple does not disclose wherein the substrate includes an internal fluid channel.
Instead Joshi (In Figs 1-5) teaches wherein the substrate (110), (Fig 3A) includes an internal fluid channel (170), (Fig 5).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Joshi with an internal fluid channel in the substrate to benefit from adequately remove sufficient heat flux to effectively lower the operating temperature of the electronic module (Joshi, ¶ 2, II. 1-9). 
Regarding Claim 4, Harple in view of Joshi discloses the limitations of Claim 3, however Harple as modified does not disclose wherein the internal fluid channel is configured to provide active cooling for at least one electrical conductor of the plurality of electrical conductors
Instead Joshi (In Figs 1-5) further teaches wherein the internal fluid channel (170) is configured to provide active cooling for at least one electrical conductor (130) of the plurality of electrical conductors (130), (¶ 33, II. 12-22), (Fig 5).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Joshi with the internal fluid channel being configured to provide active cooling for the electrical conductor to benefit from adequately remove sufficient heat flux to effectively lower the operating temperature of the electronic module (Joshi, ¶ 2, II. 1-9). 
Regarding Claim 15, Harple discloses the limitations of Claim 13, however Harple does not disclose wherein forming the substrate includes forming one or more internal fluid channels configured for active cooling of at least one electrical conductor of the plurality of electrical conductors.
Instead Joshi (In Figs 1-5) teaches wherein forming the substrate (112), (Fig 3A) includes forming one or more internal fluid channels (170) configured for active cooling of at least one electrical conductor (130) of the plurality of electrical conductors (130), ¶ 33, II. 12-22), (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Joshi with an internal fluid channel in the substrate to benefit from adequately remove sufficient heat to effectively lower the operating temperature of the electronic module while (Joshi, ¶ 2, II. 1-9).
Claims 5-6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Harple in view of Kozlovski (US 10,980,131).
Regarding Claim 5, Harple discloses the limitations of Claim 1, however Harple does not disclose wherein a sensor integrally formed with the substrate.
Instead Kozlovski (In Fig 2A) teaches wherein a sensor (202) integrally formed with the substrate (printed circuit board, Col 17, II. 34-55).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Kozlovski with a sensor embedded in the substrate to benefit from sensing information indicative of possible overheating during operation of the component carrier (Weis et al, US 10,973,113 Col 4, II. 43-52).
Regarding Claim 6, Harple in view of Kozlovski discloses the limitations of Claim 5, however Harple as modified does not disclose wherein the sensor includes a temperature sensor, a strain sensor, and/or a vibration sensor.
Instead Kozlovski (In Fig 2A) further teaches wherein the sensor (202) includes a temperature sensor (Col 17, II. 48-55), a strain sensor, and/or a vibration sensor.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Kozlovski with the sensor being a temperature sensor to benefit from sensing information indicative of possible overheating during operation of the component carrier (Weis et al, US 10,973,113 Col 4, II. 43-52).
Regarding Claim 16, Harple discloses the limitations of Claim 13, however Harple does not disclose wherein forming the substrate includes forming the substrate at least partially around an identifier and/or a sensor.
Instead Kozlovski (In Fig 2A) teaches wherein forming the substrate (printed circuit board, Col 17, II. 34-48) includes forming the substrate at least partially around an identifier and/or a sensor (202).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Kozlovski with substrate partially around the sensor to benefit from sensing information indicative of possible overheating during operation of the component carrier (Weis et al, US 10,973,113, Col 4, II. 43-52).
Claims 7-8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Harple in view of Weis et al (US 10,973,113).
Regarding Claim 7, Harple discloses the limitations of Claim 1, however Harple does not disclose a heatsink connected to the substrate.
Instead Weis (In Fig 1) teaches a heatsink (128) connected to the substrate (102).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Weis with a heat sink connected to the substrate and made by additive manufacturing to benefit from further promoting heat dissipation of interior of the component carrier while reducing cost, increasing efficiency and performance (Weis, Col 12, II. 43-46, MacNeish (US 10,919,223), Col 2, II. 9-13).
Regarding Claim 8, Harple in view of Weis discloses the limitations of Claim 7, however Harple as modified does not disclose wherein the heatsink is formed via additive manufacturing
Instead Weis (In Fig 1) further teaches wherein the heatsink (128) is formed via additive manufacturing (Col 6, II. 47-50).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Weis with a heat sink formed by additive manufacturing to benefit from further promoting heat dissipation of interior of the component carrier (Weis, Col 12, II. 43-46, MacNeish (US 10,919,223), Col 2, II. 9-13).
Regarding Claim 17, Harple discloses the limitations of Claim 13, however Harple does not disclose wherein the method including forming, via additive manufacturing, a heatsink on a surface of the substrate.
Instead Weis (In Fig 1) teaches wherein the method including forming, via additive manufacturing (Col 6, II. 47-50), a heatsink (128) on a surface of the substrate (102), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Weis with a heat sink connected to the substrate and made by additive manufacturing to benefit from further promoting heat dissipation of interior of the component carrier (Weis, Col 12, II. 43-46, MacNeish (US 10,919,223), Col 2, II. 9-13).
Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Harple in view of Kozlak et al (US 8,858,856).
Regarding Claim 9, Harple discloses the limitations of Claim 1, however Harple does not disclose wherein an identifier is connected to the substrate.
Instead Kozlak (In Figs 2A-2C) teaches wherein an identifier (38) is connected to the substrate (30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Kozlak with an identifier connected to the substrate to benefit from tracking the large quantities of 3D object built, particularly when such 3D objects typically require post build operation before completion (Kozlak, Col 1, II. 56-59).
Regarding Claim 10, Harple in view of Kozlak discloses the limitations of Claim 9, however Harple as modified does not disclose wherein the identifier includes an RFID tag integrally formed with the substrate.
Instead Kozlak (In Figs 2A-2C) further teaches wherein the identifier (38) includes an RFID tag (RFID tag, Col 5, II. 18-23) integrally formed with the substrate (30), (Fig 2C).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Kozlak with an identifier including an RFID tag integrally formed with the substrate to benefit from tracking the large quantities of 3D object built, particularly when such 3D objects typically require post build operation before completion (Kozlak, Col 1, II. 56-59).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Harple in view of Woida (US 9,837,191).
Regarding Claim 11, Harple discloses the limitations of Claim 1, however Harple does not disclose wherein a snap-in connector pin connected to an electrical conductor of the plurality of electrical conductors.
Instead Woida (In Fig 3A) teaches wherein a snap-in connector (304) pin connected to an electrical conductor (302) of the plurality of electrical conductors (302), (Fig 3A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Woida with a snap-in connector pin connected to an electrical conductor of the plurality of electrical conductor to benefit from creating an electrical connection carrying data, coupling the cable to a device (Woida, Col 2, II. 27-31).
Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Harple in view of Bilas (US 2019/0172607).
Regarding Claim 18, Harple discloses the limitations of Claim 13, however Harple does not disclose wherein forming the substrate includes forming a projection at or about a middle of the substrate such that some of the electrical conductors of the plurality of electrical conductors are disposed on both sides of the projection.
Instead Bilas (In Figs 4, 9) teaches wherein forming the substrate (104), (Fig 4) includes forming a projection (projection in the middle of substrate 104 with a through hole) at or about a middle of the substrate (104) such that some of the electrical conductors (102) of the plurality of electrical conductors (102) are disposed on both sides of the projection (Fig 9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Bilas with a projection in the middle of the substrate dividing harness conductors on the both sides of the projection to benefit from connecting the substrate electrical connection to that of motor vehicle while providing increased stiffness by the substrate formed in a particular shape conforming to headliner, trim panel, body panel, floor panel and hood liner of the vehicle (Bilas, Col 5, II. 23-36).
Regarding Claim 19, Harple discloses the limitations of Claim 13, however Harple does not discloses wherein forming the substrate includes providing the substrate with a substantially rectangular cross-sectional shape and providing the substrate with a plurality of non-uniform bends.
Instead Bilas (In Fig 9) teaches wherein forming the substrate (104) includes providing the substrate with a substantially rectangular cross-sectional shape (Fig 9) and providing the substrate (104) with a plurality of non-uniform bends (Fig 9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Bilas with substrate including rectangular cross-sectional shape and providing the substrate with a plurality of non-uniform bends to benefit from connecting the substrate electrical connection to that of motor vehicle while providing increased stiffness by the substrate formed in a particular shape conforming to headliner, trim panel, body panel, floor panel and hood liner of the vehicle (Bilas, Col 5, II. 23-36).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Harple in view of Sloat (US 10,044,175).
Regarding Claim 20, Harple discloses the limitations of Claim 13, however Harple does not disclose wherein the substrate is formed to be compatible with aircraft loading, temperatures, and vibrations.
Instead Sloat (In Fig 3) teaches wherein the substrate (40) is formed to be compatible with aircraft loading, temperatures, and vibrations (¶ 13, II. 1-12).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Sloat with a substrate formed to be compatible with aircraft loading, temperature and vibrations to benefit from providing prolong operation at elevated temperatures and under relatively severe thermal cycling conditions enhancing reliability (Sloat, Col 13, II. 1-4).
Claims 21-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Harple in view of Bilas and further in view of Wing et al (US 2010/0302746).
Regarding Claim 21, Harple in view of Bilas discloses the limitations of Claim 18, however Harple as modified does not disclose wherein forming the projection comprises forming a taper to the projection at an end of the substrate in a longitudinal direction thereof.
Instead Wing (In Figs 1-9) teaches wherein forming the projection (12) comprises forming a taper (taper portion 12 adjacent 12), (Fig 9) to the projection (12) at an end of the substrate (36) in a longitudinal direction thereof (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Bilas and further with Wing with forming the projection comprising forming a taper to the projection at an end of the substrate in a longitudinal direction thereof to benefit from encapsulating high voltage circuitry, saving cost of the connector, and the cost of mounting the connector to the circuit board assembly (Wing, ¶ 20, II. 1-5).
Regarding Claim 22, Harple in view of Bilas discloses the limitations of Claim 18, however Harple as modified does not disclose wherein forming the projection comprises forming the projection with a height that is greater than a height of the substrate.
Instead Wing (In Figs 1-9) further teaches wherein forming the projection (12) comprises forming the projection (12) with a height that is greater than a height of the substrate (36), (Fig 3).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Bilas and further with Wing with forming the projection comprising forming the projection  with a height that is greater than a height of the substrate to benefit from encapsulating high voltage circuitry, saving cost of the connector, and the cost of mounting the connector to the circuit board assembly (Wing, ¶ 20, II. 1-5).
Regarding Claim 23, Harple discloses the limitations of Claim 1, however Harple does not disclose wherein: the substrate comprises a projection at or about a middle thereof such that some of the electrical conductors of the plurality of electrical conductors are on both sides of the projection, and the projection comprises a taper at and end of the substrate.
Instead Bilas (In Figs 4,9) teaches wherein: the substrate (104), (Fig 4) comprises a projection (projection in the middle of substrate 104 with a through hole) at or about a middle thereof such that some of the electrical conductors (102) of the plurality of electrical conductors (102) are on both sides of the projection (Fig 8). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Bilas with a projection in the middle thereof dividing harness conductors on the both sides of the projection to benefit from connecting the substrate electrical connection to that of motor vehicle while providing increased stiffness by the substrate formed in a particular shape conforming to headliner, trim panel, body panel, floor panel and hood liner of the vehicle (Bilas, Col 5, II. 23-36).
However Harple as modified does not disclose wherein the projection comprises a taper at and end of the substrate.
Instead Wing (In Figs 1-9) teaches wherein the projection (12) comprises a taper (taper portion 12 adjacent 12), (Fig 9) at and end of the substrate (36).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Bilas and further with Wing with projection comprising a taper at an end of the substrate to benefit from encapsulating high voltage circuitry, saving cost of the connector, and the cost of mounting the connector to the circuit board assembly (Wing, ¶ 20, II. 1-5).
Regarding Claim 24, Harple in view of Bilas and further in view of Wing discloses the limitations of Claim 23, however Harple as modified does not disclose wherein a height of the projection is greater than a height of the substrate.
Instead Wing (In Figs 1-9) further teaches wherein a height of the projection (12) is greater than a height of the substrate (36), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harple with Bilas and further with Wing with a height of the projection being greater than a height of the substrate to benefit from encapsulating high voltage circuitry, saving cost of the connector, and the cost of mounting the connector to the circuit board assembly (Wing, ¶ 20, II. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835